internal_revenue_service number release date index number ------------------ ------------------------------------- ---------------------------- --------------------------- legend legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-155842-09 date date distributing --------------------------------------------------------------------- --------------------------------------------------- distributing --------------------------------------------------------------------- ----------------- distributing --------------------------------------------------------------------- ----------------------------- distributing ------------------------------------------------------------------------ ------------------------------------------------------------------ -------------------------------------- controlled ---------------------------------------------------------------------------- ------------------------------ controlled ----------------------------------- --------------------------------------------------------------------------- --------- controlled --------------------------------------------------------------------- ------------------------------------- controlled ------------------------------------------------------------------------ ------------------------------------------------------------------ --------------------------------------- sub ------------------------------------------------------------------------ ---------------------------------------------- plr-155842-09 sub -------------------------------- ------------------------------------------------------------------------- sub sub --------------------------------------- --------------------------------------------------------------------------- --------------------------------------------------------------------------- --------------------------------------------------------- --------------------------------------------------- --------------------------------------------------------------------------- --------- sub --------------------------------------------------------------------- ------------------------------------------------- sub ------------------------------ ----------------------------------------------------------------------- sub ----------------------------------------------------------------------- ------------------------ sub ------------------------------- --------------------------------------------------------------------------- --------- sub ----------------------------------------------------------------------- ------------------------------------------------- sub ----------------------------------------------------------------------- ------------------------ sub ------------------------------------------------------------------------ --------------------------------- sub ---------------------------------------------------------------------- ---------------------------------------------- sub ---------------------------- --------------------------------------------------------------------- sub --------------------------------------------------------------------- --------------------------------------- plr-155842-09 sub ---------------------------------- --------------------------------------------------------------------------- --------- sub ----------------------------------------------------------------------------- --------------------------------------------- sub ----------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------- -------------------------------------------------------------------------- sub ----------------------------------------------------------------------------- ---------------------------------------------------------- sub ----------------------------------------------------------------------- --------------------------------------- sub ------------------------------------------------------------------------ ----------------------------------- sub ------------------------------------------------------------------------- ---------------------------- sub --------------------------------------------------------------------- ----------------- merger sub ------------------------------------------------------------------------ ---------------------------------------------- state z country a country b country c country d country e country j country m ------------- ------- -------- ---------------------- ---------------------- ---------- - -------- ----------- plr-155842-09 country q country r business a business b date executive m aa bb cc yy zz -------------- --------- -------------------------------------------------------------------------- ------------------------------ --------------------------------------------------------------------------- ------------------------- ---------------- ------------------- ------------------------- ---- ---- ------ ---- -- dear ------------------ this letter responds to your date request for rulings on certain federal_income_tax consequences of the proposed transactions defined below the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether distribution distribution distribution and distribution each defined below i satisfy the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii are being used principally as a device for the distribution of the earnings_and_profits of either distributing distributing distributing distributing controlled controlled controlled or controlled or any combination thereof see sec_355 of the internal_revenue_code and sec_1_355-2 or iii are part of a plr-155842-09 plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing distributing distributing distributing controlled controlled controlled or controlled see sec_355 and sec_1_355-7 summary of facts distributing is a state z corporation whose stock is publicly traded distributing has two classes of stock issued and outstanding that have identical economic rights on a per-share basis class a stock and class b stock class b stock carries yy votes per share while class a stock carries zz votes per share executive m directly or indirectly owns stock representing an approximately aa economic_interest in distributing executive m directly or indirectly controls the voting power of substantially_all of distributing 4’s class b stock giving executive m approximately bb of the total voting power of distributing distributing is engaged in business b and acts as the common parent of and files a consolidated tax_return for an affiliated_group of companies that are engaged in business a or business b distributing is also the direct or indirect owner of numerous foreign subsidiaries that are engaged in business a or business b before the proposed transactions defined below the distributing group was structured as follows distributing directly wholly owned among other subsidiaries sub a state z corporation sub a country b corporation sub a country b corporation that is substantially dormant and distributing a country a corporation distributing indirectly wholly owned sub a country q corporation sub directly wholly owned among other subsidiaries sub a state z corporation distributing directly wholly owned among other subsidiaries distributing a country a corporation sub a country d corporation that is dormant and that has elected to be disregarded for u s federal_income_tax purposes sub a country d corporation sub a country a corporation and distributing a country a corporation distributing directly owned approximately cc of sub a country e corporation the remainder of sub 6’s shares were owned directly by other members of the distributing group such that distributing indirectly wholly owned sub distributing directly wholly owned controlled a country c_corporation controlled directly wholly owned sub a country a corporation sub directly wholly owned sub a country a corporation and sub a country a corporation plr-155842-09 distributing directly wholly owned controlled a country d corporation distributing purchased of the stock of controlled on date which date was during the five year period ending on the date distributing will be deemed to distribute the stock of controlled at date controlled through sub its wholly owned subsidiary carried on a business that currently forms part of business a sub wholly owned among other subsidiaries sub a country e corporation sub a country d corporation and sub a country r corporation sub wholly owned sub a country e corporation and sub a country m corporation sub wholly owned sub a country j corporation distributing conducts business a primarily through sub sub sub sub sub sub sub sub sub controlled controlled and each of their domestic and foreign subsidiaries distributing distributing and distributing hold a limited amount of business a assets business b is conducted through distributing and its domestic and foreign subsidiaries other than those conducting business a distributing has submitted financial information indicating that business a and business b each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing has decided to separate business a from business b for what it represents to be valid business purposes distributing has outstanding unsecured notes that are exchangeable for shares of class a stock of distributing under the terms of these notes as a consequence of distribution defined below the notes will be split into notes of distributing and controlled aside from an adjustment in the exchange ratio and certain related parameters the terms of the new notes will be the same as the terms of the original notes with the controlled notes being exchangeable for shares of controlled common_stock proposed transactions for what are represented to be valid business reasons distributing has proposed and partially completed the following series of transactions collectively the proposed transactions i distributing will form controlled a state z corporation controlled will form merger sub plr-155842-09 ii distributing will contribute cash intercompany receivables all of the outstanding sub and sub stock and certain business a assets to controlled merger sub will merge with and into sub immediately after these steps sub sub and sub will be wholly-owned by controlled the contributions and the merger contribution 4a distributing will own of controlled both before and after these transactions iii distributing will transfer certain business a assets to sub in exchange for cash equal to the fair_market_value of the transferred assets iv sub will transfer certain business b assets to distributing in exchange for cash equal to the fair_market_value of the transferred assets pursuant to a separate sale agreement the transfer of cash from distributing to sub contribution 1d v distributing will transfer business a assets to sub and sub in exchange for cash equal to the fair_market_value of the transferred assets immediately after these cash sales distributing will contribute the cash proceeds from the sale to sub back to sub the group is seeking rulings that the circular_flow_of_cash from sub to distributing and back to sub be disregarded and that the transfer of assets from distributing to sub be treated as a contribution of property to a controlled subsidiary contribution 1c vi distributing will contribute a receivable to controlled contribution 1a distributing will transfer all of the outstanding controlled stock to sub in a transaction intended to qualify as a reorganization under the laws of country a no payment will be made for the controlled stock the group is seeking rulings that this transfer be treated for u s federal_income_tax purposes as if distributing distributed controlled to distributing distribution and then distributing contributed controlled to sub contribution 1b vii distributing will transfer all of the outstanding controlled stock to sub in a transaction intended to qualify as a reorganization under the laws of country a no payment will be made for the controlled stock the group is seeking rulings that this transfer be treated for u s federal_income_tax purposes as if distributing distributed controlled to distributing distribution and then distributing contributed controlled to sub contribution viii distributing will form controlled ix distributing will transfer all of the assets of sub sub stock and sub stock as well as certain land assets to controlled in a transaction intended to qualify as a reorganization under the laws of country a no payment will be made for the stock and assets transferred the group is seeking rulings that this transfer be treated for u s federal_income_tax purposes as if distributing formed controlled and transferred the plr-155842-09 assets of sub sub stock sub stock and land assets to controlled contribution and then distributing distributed controlled to distributing distribution x distributing will contribute all of the outstanding controlled stock to controlled contribution 4b xi sub will make a cash distribution to sub xii controlled will form and contribute cash to sub a state z corporation sub will purchase sub a country e corporation as a shelf company from a service provider for a nominal amount sub will purchase sub from sub for the same amount sub will contribute cash to sub sub will purchase all the outstanding_stock of sub from sub for an amount equal to the fair_market_value of the transferred stock sub will also purchase for cash a non-compete asset held by sub related to sub 7’s business xiii distributing will purchase all the outstanding_stock of sub from sub for an amount equal to the fair_market_value of the transferred stock distributing will then contribute all of the outstanding sub stock to controlled the contribution of the stock of sub contribution 4c xiv sub will form and contribute cash to sub a country q corporation sub will purchase all the outstanding_stock of sub from sub for an amount equal to the fair_market_value of the transferred stock prior to the purchase sub will have elected to be disregarded for u s federal_income_tax purposes the sale and election the sub reorganization xv sub will make a loan to sub sub will purchase all the outstanding_stock of sub from sub for an amount equal to the fair_market_value of the transferred stock which will include the value of the loan receivable from sub prior to the purchase sub will have elected to be disregarded for u s federal_income_tax purposes the sale and election the sub reorganization xvi sub will acquire for cash equal to the fair_market_value of the transferred asset a business a asset from sub sub will acquire for cash equal to the fair_market_value of the transferred asset a business a asset from sub xvii distributing will distribute all of the outstanding controlled stock to distributing 4’s shareholders on a pro_rata basis distribution after distribution in order to achieve business efficiencies and subject_to evaluation of non-u s federal_income_tax and legal issues the intention is to merge sub and sub upstream into sub plr-155842-09 representations the following representations are made with regard to the named transaction or transactions a contribution 1a and distribution a the total adjusted_basis and the fair_market_value of the assets transferred to controlled in contribution 1a will equal or exceed the sum of the liabilities if any assumed as determined under sec_357 by controlled b the total fair_market_value of the assets that distributing will transfer to controlled in contribution 1a will exceed the sum of i the amount of liabilities if any assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the total fair_market_value of the assets of controlled will exceed the total amount of its liabilities immediately after the deemed exchange c the liabilities if any to be assumed as determined under sec_357 by controlled in contribution 1a were incurred in the ordinary course of business and are associated with the assets being deemed transferred d no intercorporate debt will exist between distributing and its subsidiaries on the one hand and controlled and its subsidiaries on the other hand at the time of or subsequent to deemed_distribution e no part of the consideration to be deemed distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing f the years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted g the years of financial information submitted on behalf of sub a wholly-owned subsidiary of controlled is representative of sub 24’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted plr-155842-09 h following deemed_distribution distributing and controlled through the business of sub will each continue the active_conduct of its business independently and with its separate employees i deemed_distribution is being carried out for the following corporate business_purpose to facilitate distribution the deemed_distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose j deemed_distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing controlled or both k deemed_distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons determined after applying sec_355 will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including a predecessor or successor of any such corporation l for purposes of sec_355 immediately after deemed_distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of deemed_distribution m for purposes of sec_355 immediately after deemed_distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either acquired by purchase as defined in sec_355 and during the year period determined after applying sec_355 ending on the date of deemed_distribution or attributable to distributions on stock of distributing that was acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of deemed_distribution n distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction o payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length p no two parties to the transaction are investment companies as defined in sec_368 and iv plr-155842-09 q immediately after distribution neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 r distributing and controlled will be controlled_foreign_corporations within the meaning of sec_957 immediately before and after deemed_distribution s distributing will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 with respect to each of controlled and distributing immediately before and after deemed_distribution t distributing and controlled will not be passive foreign investment companies within the meaning of sec_1297 immediately before or after deemed_distribution u controlled will not hold any united_states real_property interests as defined in sec_897 immediately before or after deemed_distribution v neither distributing nor controlled i was or will be a united_states_real_property_holding_corporation as defined in sec_897 at any time during the 5-year period ending on the date of deemed_distribution or ii will be a united_states_real_property_holding_corporation immediately after deemed_distribution w the notice requirements of sec_1_367_b_-1 will be satisfied for deemed_distribution x deemed_distribution will not include the transfer of stock in any corporation that has been a u s transferor the transferee foreign_corporation or the transferred corporation with respect to any unexpired gain_recognition_agreement within the meaning of sec_1_367_a_-3 sec_1_367_a_-8 and sec_1_367_a_-8t b distribution y no intercorporate debt will exist between distributing and its subsidiaries on the one hand and controlled and its subsidiaries on the other hand at the time of or subsequent to deemed_distribution z no part of the consideration to be deemed distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing aa the years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted plr-155842-09 bb the years of financial information submitted on behalf of sub a wholly-owned subsidiary of controlled is representative of sub 32’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted cc following deemed_distribution distributing and controlled through the business of sub will each continue the active_conduct of its business independently and with its separate employees dd deemed_distribution is being carried out for the following corporate business_purpose to facilitate distribution the deemed_distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose ee deemed_distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing controlled or both ff deemed_distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons determined after applying sec_355 will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including a predecessor or successor of any such corporation gg for purposes of sec_355 immediately after deemed_distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of deemed_distribution hh for purposes of sec_355 immediately after deemed_distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either acquired by purchase as defined in sec_355 and during the year period determined after applying sec_355 ending on the date of deemed_distribution or attributable to distributions on stock of distributing that was acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of deemed_distribution ii distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction plr-155842-09 jj payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length kk no two parties to the transaction are investment companies as defined in sec_368 and iv ll immediately after distribution neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 mm distributing and controlled will be controlled_foreign_corporations within the meaning of sec_957 immediately before and after deemed_distribution nn distributing will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 with respect to each of controlled and distributing immediately before and after deemed_distribution oo distributing and controlled will not be passive foreign investment companies within the meaning of sec_1297 immediately before or after deemed_distribution pp controlled will not hold any united_states real_property interests as defined in sec_897 immediately before or after deemed_distribution qq neither distributing nor controlled i was or will be a united_states_real_property_holding_corporation as defined in sec_897 at any time during the 5-year period ending on the date of deemed_distribution or ii will be a united_states_real_property_holding_corporation immediately after deemed_distribution rr the notice requirements of sec_1_367_b_-1 will be satisfied for deemed_distribution ss deemed_distribution will not include the transfer of stock in any corporation that has been a u s transferor the transferee foreign_corporation or the transferred corporation with respect to any unexpired gain_recognition_agreement within the meaning of sec_1_367_a_-3 sec_1_367_a_-8 and sec_1_367_a_-8t c contribution 1b contribution 1c contribution 1d and contribution tt no stock_or_securities will be deemed issued for services rendered to or for the benefit of sub in connection with deemed contribution 1b deemed contribution 1c contribution 1d and deemed contribution and no stock_or_securities will be deemed issued for indebtedness of sub that is not evidenced by a security or for interest on indebtedness of sub which accrued on or after the beginning of the holding_period of distributing for the debt plr-155842-09 uu none of the stock to be deemed transferred is ‘ sec_306 stock’ within the meaning of sec_306 vv none of deemed contribution 1b deemed contribution 1c contribution 1d or deemed contribution is the result of solicitation by a promoter broker or investment house ww distributing will not retain any rights in the controlled and controlled stock deemed transferred xx distributing 3’s deemed adjusted_basis in and the fair_market_value of the assets deemed transferred will in each instance be equal to or exceed the sum of any liabilities to be assumed by sub plus any liabilities to which such stock is subject yy any liabilities to be deemed assumed by sub were incurred in the ordinary course of business and are associated with the assets to be transferred zz immediately before deemed contribution 1b deemed contribution 1c contribution 1d and deemed contribution there will be no indebtedness between distributing and its subsidiaries on the one hand and sub and its subsidiaries on the other hand there will be no indebtedness created in favor of distributing as a result of the transaction aaa the deemed transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined bbb all deemed exchanges will occur on approximately the same date ccc there is no plan or intention on the part of sub to redeem or otherwise reacquire any stock ddd there is no plan or intention by sub to dispose_of the assets deemed transferred to it other than in the normal course of its business operations eee sub will not be an investment_company within the meaning of sec_351 and sec_1_351-1 fff each of the parties to the transaction will pay its own expenses if any incurred in connection with the transaction ggg distributing is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of distributing plr-155842-09 hhh sub will not be a personal_service_corporation within the meaning of sec_269a iii following deemed contribution 1b deemed contribution 1c contribution 1d and deemed contribution distributing will transfer percent of the stock of sub to controlled in connection with deemed contribution as a result of deemed contribution controlled will own percent of the stock of sub controlled has no plan or intent to dispose_of the stock of sub jjj distributing will treat sub 5’s transfer of business b assets to distributing described in step iv as integrated with deemed contribution 1b deemed contribution 1c contribution 1d and deemed contribution such that a pro_rata portion of the business b assets will be treated as exchanged for the assets transferred from distributing to sub based upon the relative fair_market_value of each asset transferred the integrated transaction d contribution and distribution kkk the total adjusted_basis and the fair_market_value of the assets deemed transferred to controlled in deemed contribution will equal or exceed the sum of the liabilities if any deemed assumed as determined under sec_357 by controlled lll the total fair_market_value of the assets that distributing will be deemed to transfer to controlled in contribution will exceed the sum of i the amount of liabilities if any assumed within the meaning of sec_357 by controlled in connection with the deemed exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the deemed exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain deemed received by distributing in connection with the exchange the total fair_market_value of the assets of controlled will exceed the total amount of its liabilities immediately after the deemed exchange mmm the liabilities if any to be assumed as determined under sec_357 by controlled in deemed contribution were incurred in the ordinary course of business and are associated with the assets being deemed transferred nnn no intercorporate debt will exist between distributing and its subsidiaries on the one hand and controlled and its subsidiaries on the other hand at the time of or subsequent to deemed_distribution ooo no part of the consideration to be deemed distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing plr-155842-09 ppp the years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted qqq the years of financial information submitted on behalf of sub immediately before the deemed_distribution an indirect wholly-owned subsidiary of controlled is representative of sub 24’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted rrr following deemed_distribution distributing and controlled through the business of sub will each continue the active_conduct of its business independently and with its separate employees sss deemed_distribution is being carried out for the following corporate business_purpose to facilitate distribution the deemed_distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose ttt deemed_distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing controlled or both uuu deemed_distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons determined after applying sec_355 will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including a predecessor or successor of any such corporation vvv for purposes of sec_355 immediately after deemed_distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of deemed_distribution www for purposes of sec_355 immediately after deemed_distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either acquired by purchase as defined in sec_355 and during the year period determined after applying sec_355 ending on the date of deemed_distribution or attributable to distributions on stock of distributing that was plr-155842-09 acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of deemed_distribution xxx distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction yyy payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length zzz no two parties to the transaction are investment companies as defined in sec_368 and iv aaaa immediately after distribution neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 bbbb distributing and controlled will be controlled_foreign_corporations within the meaning of sec_957 immediately before and after deemed_distribution cccc distributing will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 with respect to each of controlled and distributing immediately before and after deemed_distribution dddd distributing and controlled will not be passive foreign investment companies within the meaning of sec_1297 immediately before or after deemed_distribution eeee controlled will not hold any united_states real_property interests as defined in sec_897 immediately before or after deemed_distribution ffff neither distributing nor controlled i was or will be a united_states_real_property_holding_corporation as defined in sec_897 at any time during the 5-year period ending on the date of distribution or ii will be a united_states_real_property_holding_corporation immediately after deemed_distribution gggg the notice requirements of sec_1_367_b_-1 will be satisfied for deemed_distribution hhhh contribution and distribution will not include the transfer of stock in any corporation that has been a u s transferor the transferee foreign_corporation or the transferred corporation with respect to any unexpired gain_recognition_agreement within the meaning of sec_1_367_a_-3 sec_1_367_a_-8 and sec_1_367_a_-8t plr-155842-09 iiii distributing 3’s deemed contribution of stock to controlled in deemed contribution is not an exchange described in sec_1_367_b_-4 sec_1_367_b_-4 or sec_1_367_b_-4 e the sub reorganization jjjj the fair_market_value of the cash and other consideration deemed received by sub will be approximately equal to the fair_market_value of the sub stock deemed surrendered in the exchange kkkk other than as provided by operation of sec_1_368-2 with respect to the nominal share deemed issued there is no plan or intention by sub to sell exchange or otherwise dispose_of shares of sub stock deemed received in the transaction llll there is no plan or intent for sub to sell exchange or otherwise dispose_of any shares of sub stock mmmm sub will be deemed to acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by sub immediately prior to the sub reorganization for purposes of this representation amounts used by sub to pay its reorganization expenses if any and all redemptions and distributions except for regular normal dividends made by sub immediately preceding the sub reorganization will be included as assets of sub held immediately prior to the sub reorganization nnnn after the sub reorganization sub will be in control of sub within the meaning of sec_368 oooo sub has no plan or intention to sell or otherwise dispose_of any of the assets of sub deemed acquired in the sub reorganization except for dispositions made in the ordinary course of business pppp following the sub reorganization sub will continue the historic_business of sub or use a significant portion of sub 40’s historic_business_assets in a business qqqq at the time of the sub reorganization sub will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in sub that if exercised or converted would affect sub 39’s acquisition or retention of control of sub as defined in sec_368 rrrr sub sub and sub will pay their respective expenses if any incurred in connection with the transaction plr-155842-09 ssss no intercorporate debt will exist between sub and sub at the time of or subsequent to the sub reorganization tttt no party to the sub reorganization is an investment_company as defined in sec_368 and iv uuuu immediately after the sub reorganization no party will be a disqualified_investment_corporation within the meaning of sec_355 vvvv the total adjusted_basis and the fair_market_value of the assets deemed transferred to sub by sub in the sub reorganization will equal or exceed the sum of the liabilities if any assumed as determined under sec_357 by sub wwww the total fair_market_value of the assets that sub will be deemed to transfer to sub in the sub reorganization will equal or exceed the sum of i the amount of liabilities if any assumed within the meaning of sec_357 by sub in connection with the exchange ii the amount of any liabilities owed to sub by sub that are discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain deemed received by sub in connection with the exchange the total fair_market_value of the assets of sub will exceed the total amount of its liabilities immediately after the deemed exchange xxxx the liabilities if any to be assumed as determined under sec_357 by sub in the sub reorganization were incurred in the ordinary course of business and are associated with the assets being deemed transferred yyyy sub is not under the jurisdiction of a court in a title of similar case within the meaning of sec_368 f the sub reorganization zzzz the fair_market_value of the cash and other consideration deemed received by sub will be approximately equal to the fair_market_value of the sub stock deemed surrendered in the exchange aaaaa other than as provided by operation of sec_1_368-2 with respect to the nominal share deemed issued there is no plan or intention by sub to sell exchange or otherwise dispose_of shares of sub stock deemed received in the transaction bbbbb there is no plan or intent for sub to sell exchange or otherwise dispose_of any shares of sub stock plr-155842-09 ccccc sub will be deemed to acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by sub immediately prior to the sub reorganization for purposes of this representation amounts used by sub to pay its reorganization expenses if any and all redemptions and distributions except for regular normal dividends made by sub immediately preceding the sub reorganization will be included as assets of sub held immediately prior to the sub reorganization ddddd after the sub reorganization sub will be in control of sub within the meaning of sec_368 eeeee sub has no plan or intention to sell or otherwise dispose_of any of the assets of sub deemed acquired in the sub reorganization except for dispositions made in the ordinary course of business fffff following the sub reorganization sub will continue the historic_business of sub or use a significant portion of sub 9’s historic_business_assets in a business ggggg at the time of the sub reorganization sub will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in sub that if exercised or converted would affect sub 8’s acquisition or retention of control of sub as defined in sec_368 hhhhh sub sub and sub will pay their respective expenses if any incurred in connection with the transaction iiiii no intercorporate debt will exist between sub and sub at the time of or subsequent to the sub reorganization jjjjj no party to the sub reorganization is an investment_company as defined in sec_368 and iv kkkkk immediately after the sub reorganization no party will be a disqualified_investment_corporation within the meaning of sec_355 lllll the total adjusted_basis and the fair_market_value of the assets deemed transferred to sub by sub in the sub reorganization will equal or exceed the sum of the liabilities if any assumed as determined under sec_357 by sub mmmmm the total fair_market_value of the assets that sub will be deemed to transfer to sub in the sub reorganization will equal or exceed the sum of i the amount of liabilities if any assumed within the meaning of sec_357 by sub in connection with the exchange ii the amount of any liabilities owed to sub by sub that are discharged or extinguished in connection with the exchange and iii the plr-155842-09 amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain deemed received by sub in connection with the exchange the total fair_market_value of the assets of sub will exceed the total amount of its liabilities immediately after the deemed exchange nnnnn the liabilities if any to be assumed as determined under sec_357 by sub in the sub reorganization were incurred in the ordinary course of business and are associated with the assets being deemed transferred ooooo sub is not under the jurisdiction of a court in a title of similar case within the meaning of sec_368 g contribution 4a contribution 4b contribution 4c and distribution ppppp no intercorporate debt will exist between distributing and its subsidiaries on the one hand and controlled and its subsidiaries on the other hand at the time of or subsequent to distribution qqqqq except for the issuance of controlled warrants to the holders of distributing warrants the issuance of controlled exchangeable notes to the holders of distributing exchangeable notes and the possible issuance of options to employees of controlled no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing rrrrr the years of financial information submitted on behalf of distributing a wholly-owned subsidiary of distributing is representative of distributing 3’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted sssss the years of financial information submitted on behalf of sub immediately before the distribution an indirect wholly-owned subsidiary of controlled is representative of sub 24’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted ttttt following distribution distributing through the business of distributing and controlled through the business of sub will each continue the active_conduct of its business independently and with its separate employees plr-155842-09 uuuuu distribution is being carried out for the following corporate business purposes i to permit distributing 4’s management team to focus entirely on its core business b operations which are fundamentally different than those of business a ii to permit distributing and controlled to allocate resources in the manner best suited for their independent businesses and iii to enable controlled to implement a compensation plan based on its industry and focused solely on the performance of business a the distribution of the stock or stock and securities of controlled is motivated in whole or substantial part by one or more of these corporate business purposes vvvvv distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing controlled or both wwwww distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons determined after applying sec_355 will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including a predecessor or successor of any such corporation xxxxx for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of distribution yyyyy for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either acquired by purchase as defined in sec_355 and during the year period determined after applying sec_355 ending on the date of distribution or attributable to distributions on stock of distributing that was acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of distribution zzzzz distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction aaaaaa payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length plr-155842-09 bbbbbb no two parties to the transaction are investment companies as defined in sec_368 and iv cccccc immediately after distribution neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 dddddd immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations eeeeee the payment of cash in lieu of fractional shares of controlled is solely for the purpose of avoiding the expense and inconvenience of issuing fractional shares and does not represent separately bargained-for consideration the fractional share interests of each distributing shareholder will be aggregated and no distributing shareholder is expected to receive cash with respect to their common_stock or class b common_stock in an amount greater than the value of one full share of the class of stock with respect to which the fractional share payment is made ffffff the total adjusted_basis and the fair_market_value of the assets transferred to controlled in contribution 4a contribution 4b and contribution 4c will equal or exceed the sum of the liabilities if any assumed as determined under sec_357 by controlled gggggg the total fair_market_value of the assets that distributing will to transfer to controlled in contribution 4a contribution 4b and contribution 4c will exceed the sum of i the amount of liabilities if any assumed within the meaning of sec_357 by controlled in connection with the exchanges ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchanges and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchanges the total fair_market_value of the assets of controlled will exceed the total amount of its liabilities immediately after the exchanges hhhhhh the liabilities if any to be assumed as determined under sec_357 by controlled in contribution 4a contribution 4b and contribution 4c were incurred in the ordinary course of business and are associated with the assets being deemed transferred rulings based solely on the information submitted and representations made we rule as follows with regard to the following named transaction or transactions plr-155842-09 a contribution 1a and distribution for federal_income_tax purposes the transactions described in step vi will be treated as if following contribution 1a distributing distributed controlled to distributing followed by a transfer of controlled from distributing to sub as part of the integrated transaction described in representation jjj see revrul_77_191 1977_1_cb_94 contribution 1a followed by distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on contribution 1a sec_361 sec_357 no gain_or_loss will be recognized by controlled on contribution 1a sec_1032 the basis of the asset received by controlled will equal distributing 1’s basis in such asset immediately before contribution 1a sec_362 the holding_period of the asset received by controlled will include the period distributing held such asset sec_1223 no gain_or_loss will be recognized by distributing on distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of distributing on its receipt of controlled stock sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of distributing immediately after distribution will equal the aggregate basis of the distributing stock held by distributing immediately before distribution allocated between the stock of distributing and controlled in proportion to the fair_market_value of each immediately following distribution in accordance with sec_1_358-2 sec_358 and c distributing 3’s holding_period for the controlled stock received by distributing will include the holding_period of the distributing stock with respect to which the controlled stock will be distributed provided that the distributing stock is held as a capital_asset on the date of distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 plr-155842-09 distribution will be a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 and sec_1_367_b_-5 apply if distributing 3’s postdistribution amount as defined in sec_1 b - e with respect to distributing or controlled is less than distributing 3’s predistribution amount as defined in sec_1_367_b_-5 with respect to distributing or controlled then distributing 3’s basis in such stock immediately after the distribution must be reduced by the amount of the difference however distributing 3’s basis in such stock must not be reduced below zero and to the extent the foregoing reduction would reduce basis below zero then distributing must instead include such amount in income as a deemed_dividend from such corporation sec_1_367_b_-5 if distributing reduces its basis in the stock of distributing or controlled or has an inclusion with respect to such stock then distributing shall increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 b distribution for federal_income_tax purposes the transactions described in step vii will be treated as if distributing distributed controlled to distributing followed by a transfer of controlled from distributing to sub as part of the integrated transaction described in representation jjj see revrul_77_191 1977_1_cb_94 no gain_or_loss will be recognized by distributing on distribution sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of distributing on its receipt of controlled stock sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of distributing immediately after distribution will equal the aggregate basis of the distributing stock held by distributing immediately before distribution allocated between the stock of distributing and controlled in proportion to the fair_market_value of each immediately following distribution in accordance with sec_1 a sec_358 and c distributing 3’s holding_period for the controlled stock received by distributing will include the holding_period of the distributing stock with respect to which the controlled stock will be distributed provided that the distributing stock is held as a capital_asset on the date of distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 distribution will be a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 and sec_1_367_b_-5 apply if distributing 3’s postdistribution amount as defined in sec_1 b - e with respect to distributing or controlled is less than distributing 3’s predistribution amount as defined in sec_1_367_b_-5 with respect to distributing or plr-155842-09 controlled then distributing 3’s basis in such stock immediately after the distribution must be reduced by the amount of the difference however distributing 3’s basis in such stock must not be reduced below zero and to the extent the foregoing reduction would reduce basis below zero then distributing must instead include such amount in income as a deemed_dividend from such corporation sec_1_367_b_-5 if distributing reduces its basis in the stock of distributing or controlled or has an inclusion with respect to such stock then distributing shall increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 c contribution 1b contribution 1c contribution 1d and contribution for federal_income_tax purposes the asset sale from distributing to sub followed by the contribution of the sales proceeds back to sub described in step v will be treated as a contribution by distributing to sub of the assets sold the circular_flow_of_cash will be disregarded sub 5’s transfer of business b assets to distributing described in step iv will be treated as integrated with deemed contribution 1b deemed contribution 1c contribution 1d and deemed contribution such that a pro_rata portion of the business b assets will be treated as exchanged for the assets transferred from distributing to sub based upon the relative fair_market_value of each asset transferred except as provided by ruling no gain_or_loss will be recognized by distributing on contribution 1b contribution 1c contribution 1d or contribution sec_351 and sec_357 revrul_2003_51 2003_1_cb_938 contribution 1b contribution 1c contribution 1d and contribution will each be an exchange to which sec_1_367_b_-1 and sec_1_367_b_-4 apply no amount will be included in income as a deemed_dividend equal to the sec_1248 amount under sec_367 as a result of contribution 1b contribution 1c contribution 1d or contribution sec_1_367_b_-1 and sec_1_367_b_-4 d contribution and distribution for federal_income_tax purposes the transactions described in steps viii and ix will be treated as if distributing had formed controlled and transferred the assets of sub sub stock sub stock and land assets to controlled and then distributing distributed controlled to distributing see revrul_77_191 1977_1_cb_94 contribution followed by distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 plr-155842-09 no gain_or_loss will be recognized by distributing on contribution sec_361 sec_357 no gain_or_loss will be recognized by controlled on contribution sec_1032 the basis of each asset including the assets of sub sub stock sub stock and land assets received by controlled will equal distributing 3’s basis in such asset immediately before contribution sec_362 the holding_period of each asset including the assets of sub sub stock sub stock and land assets received by controlled will include the period distributing held such asset sec_1223 no gain_or_loss will be recognized by distributing on distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of distributing on its receipt of controlled stock sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of distributing immediately after distribution will equal the aggregate basis of the distributing stock held by distributing immediately before distribution allocated between the stock of distributing and controlled in proportion to the fair_market_value of each immediately following distribution in accordance with sec_1 a sec_358 and c distributing 4’s holding_period for the controlled stock received by distributing will include the holding_period of the distributing stock with respect to which the controlled stock will be distributed provided that the distributing stock is held as a capital_asset on the date of distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 contribution will be an exchange to which sec_1_367_b_-1 and sec_1_367_b_-4 apply no amount will be included in income as a deemed_dividend equal to the sec_1248 amount under sec_367 as a result of contribution sec_1_367_b_-1 and sec_1_367_b_-4 distribution will be a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 and sec_1_367_b_-5 apply if distributing 4’s postdistribution amount as defined in sec_1 b - e with respect to distributing or controlled is less than distributing 4’s plr-155842-09 predistribution amount as defined in sec_1_367_b_-5 with respect to distributing or controlled then distributing 4’s basis in such stock immediately after the distribution must be reduced by the amount of the difference however distributing 4’s basis in such stock must not be reduced below zero and to the extent the foregoing reduction would reduce basis below zero then distributing must instead include such amount in income as a deemed_dividend from such corporation see sec_1_367_b_-5 if distributing reduces its basis in the stock of distributing or controlled or has an inclusion with respect to such stock then distributing shall increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 e the sub reorganization and the sub reorganization for federal_income_tax purposes the sub reorganization will be treated as if sub transferred substantially_all its assets to sub in exchange for cash and a nominal share of sub stock and the assumption by sub of sub liabilities followed by the distribution of the cash and the deemed_distribution of the nominal share to sub in a distribution subject_to sec_354 and sec_356 so viewed the sub reorganization will qualify as a reorganization within the meaning of sec_368 sub and sub will each be a_party_to_a_reorganization within the meaning of sec_368 the nominal share is deemed to have been further transferred from sub to sub to reflect the actual ownership of sub and sub see sec_1_368-2 the cash distributed by sub to sub in step xi will be treated as distributed in the distribution subject_to sec_354 and sec_356 for federal_income_tax purposes the sub reorganization will be treated as if sub transferred substantially_all of its assets to sub in exchange for cash and a nominal share of sub stock and the assumption by sub of sub liabilities followed by the distribution of the cash and the deemed_distribution of the nominal share to sub in a distribution subject_to sec_354 and sec_356 so viewed the sub reorganization will qualify as a reorganization within the meaning of sec_368 sub and sub will each be a_party_to_a_reorganization within the meaning of sec_368 the nominal share is deemed to have been further transferred from sub to sub to reflect the actual ownership of sub and sub see sec_1_368-2 f contribution 4a contribution 4b contribution 4c and distribution for federal_income_tax purposes the merger of controlled 4’s merger sub with and into sub resulting in controlled owning percent of the stock of sub will be treated as a contribution of sub stock to controlled by distributing contribution 4a contribution 4b and contribution 4c followed by distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 plr-155842-09 no gain_or_loss will be recognized by distributing on contribution 4a contribution 4b and contribution 4c sec_361 sec_357 no gain_or_loss will be recognized by controlled on contribution 4a contribution 4b and contribution 4c sec_1032 the basis of each asset including the sub stock sub stock sub stock sub stock and controlled stock received by controlled will equal distributing 4’s basis in such asset immediately before contribution 4a contribution 4b and contribution 4c sec_362 the holding_period of each asset including the sub stock sub stock sub stock sub stock and controlled stock received by controlled will include the period distributing held such asset sec_1223 no gain_or_loss will be recognized by distributing on distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of distributing 4’s shareholders on the receipt of controlled stock in distribution sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of distributing 4’s shareholders immediately after distribution will equal the aggregate basis of the distributing stock held by distributing 4’s shareholders immediately before distribution allocated between the stock of distributing and controlled in proportion to the fair_market_value of each immediately following distribution in accordance with sec_1_358-2 sec_358 and c each distributing shareholder’s holding_period for the controlled stock will include the holding_period of the distributing stock with respect to which the controlled stock will be distributed provided that the distributing stock is held as a capital_asset on the date of distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 payments made by distributing or its subsidiaries to controlled or its subsidiaries or vice versa under the msda the tax_sharing_agreement or any of the other ancillary agreements entered into in connection with the transactions that i have arisen or will arise for a taxable_period ending on or before distribution or for a taxable_period beginning on or before and ending after distribution and ii will not have become fixed and ascertainable until after distribution will be treated as occurring immediately before distribution see 344_us_6 revrul_83_73 1983_1_cb_84 plr-155842-09 the receipt of cash if any in lieu of fractional share interests in controlled stock will be treated for federal_income_tax purposes as if the fractional share interests are distributed by distributing and then sold by the recipient the amount and character of any gain_or_loss measured by the difference between the basis allocated to the fractional share and the amount of cash received and taking into consideration the holding_period given the fractional share will be treated as capital provided the stock was held as a capital_asset by the selling shareholder g miscellaneous except to the extent required under sec_1_1502-9t b i no recapture will arise under sec_904 to reduce distributing 4’s consolidated overall_foreign_loss account to be apportioned as a result of any of the transaction steps described herein the asset sales described in transaction steps iii and xvi will be respected as independent transactions and will not be viewed as an integrated part of any other transaction distributing 4’s purchase of the stock of sub will not be an acquisition of stock by a related corporation described in sec_304 caveats no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code and regulations including under the international provisions or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether distribution distribution distribution and distribution satisfy the business_purpose requirement of sec_1_355-2 ii whether distribution distribution distribution and distribution are being used principally as a device for the distribution of the earnings_and_profits of either distributing distributing distributing distributing controlled controlled controlled or controlled or any combination thereof see sec_355 and sec_1_355-2 and iii whether distribution distribution distribution and distribution are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing distributing distributing distributing controlled controlled controlled or controlled see sec_355 and sec_1_355-7 plr-155842-09 procedural statements this ruling letter is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this ruling letter in accordance with the powers of attorney on file in this office a copy of this ruling letter is being sent to your authorized representatives sincerely alfred c bishop jr branch chief branch office of associate chief_counsel corporate
